IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THOMAS L. EDRINGTON,                     : No. 98 MM 2014
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
DISTRICT ATTORNEY OF DAUPHIN             :
COUNTY, ATTORNEY GENERAL OF              :
PENNSYLVANIA, SUPERINTENDENT             :
OF SCI - DALLAS,                         :
                                         :
                   Respondents           :


                                     ORDER


PER CURIAM
      AND NOW, this 21st day of August, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.